DECISION
BROWN, J.
The plaintiff’s automobile, driven by her husband August 30, 1917, about 8:25 P. M., was passing along Elmwood Avenue, in *53the direction of Auburn. When about opposite the main entrance to Roger Williams Park, near Carlyle Street, the defendant’s automobile passing in the opposite direction collided with it, doing the damage complained of.
For plaintiff: T. M. O’Reilly.
For defendant: Archambault & Jalbert.
It was raining at the time, quite dark, and the highway was slippery. The drivers of the two automobiles saw each other when about 40 feet apart.
Douat J. Rivard, the driver of the plaintiff’s machine, testified that his machine was on the right hand side of the street at the time, about G feet from the right curb; that he slowed down and was almost at a stop because he was blinded by the lights on the defendant's machine; that the defendant’s machine cut across the street in a diagonal manner and collided with the plaintiff’s, doing the damage.
Richard Hopkins, who resides at 14 Carlyle Street, about 300 or 400 feet from the entrance to the Park, heard from his home the noise of the collision and hastened to the place. He saw the two cars and examined the tracks. The tracks made by the Rivard car were 2 or 3 feet from the right hand curbing and to the right of the center of the street. He further testified;
Q. Did you notice the tracks of Mr. Cook’s car just before it came into collision with Mr. Rivard’s car?
A. The track looked as if he was swinging right over to Mr. Rivard’s car coming down Elmwood Avenue.
John Vigneron who was in the car with Mr. Rivard testified as follows:
Q. 'Which side of the street (was the car when the accident happened) ?
A. We were on the right hand side about 6 feet from the curbing.
The great preponderance of the evidence was that the plaintiff’s car was on the right hand side of the street and that the defendant’s car cut across the street and collided, causing the damage.
The defendant’s contention that the plaintiff’s car cut across and collided with him, or that the accident was inevitable is not sustained by the evidence. The verdict rendered is against the great weight of the evidence.
The plaintiff’s motion for a new trial is granted.